Citation Nr: 1027861	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In November 2008, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record. 

In October 2008, the Veteran submitted a claim for a total 
disability rating based on individual employability.  The Board 
continues to refer this matter to the RO for appropriate action.  

In March 2009, the Board remanded the issue for further 
development.  

In July 2009, the Veteran withdrew his claim for service 
connection for psychiatric disorder, to include post traumatic 
stress disorder (PTSD) and bipolar disorder.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, hepatitis C is 
due to service.


CONCLUSION OF LAW

Hepatitis C is due to a disease or injury that was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service 
connection for hepatitis C, further discussion here of compliance 
with the VCAA is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Service treatment records shows that on entrance examination in 
February 1966 and on separation examination in February 1969, the 
Veteran had a tattoo on his left arm.  The service records 
indicate that in November 1968 the Veteran had tattoos excised.  
The service records show that in February 1969 all sutures were 
removed from the left am and the tattoo removal scar seemed to be 
healing well.  

Private medical records show that in April 2001 the Veteran was 
diagnosed with hepatitis C, which was confirmed by a surgical 
pathological report in May 2001.  In April 2001, a private 
doctor, Dr. Reed, commented that the Veteran was probably exposed 
to hepatitis C through tattoos in the 1960s.  He also noted that 
the Veteran had no history of acute hepatitis, jaundice, blood 
transfusions, or other risk factors for hepatitis other than 
multiple tattoos he received during service in the 1960s.  

Private medical records from 2002 to 2009 continue to document 
and show treatment for hepatitis C.  The records in January 2003 
indicate the Veteran had a history of heavy alcohol use.  VA 
medical records in February 2009 indicate the Veteran had a 
history of alcohol abuse from the late 1960s to early 1990s.

On the questionnaire for hepatitis risk factors in April 2003, 
the Veteran denied the use of intravenous drugs and intranasal 
cocaine.  He denied having had acupuncture with non-sterile 
needles, blood transfusions or being exposed to contaminated 
blood or fluids.  The Veteran acknowledged that he engaged in 
high-risk sexual activity in service.  He noted that during 
service he got a tattoo on his left shoulder in 1966 and had a 
partial one on his left forearm, which was surgically removed in 
service.  

In January 2005 the Veteran submitted a photo of himself during 
service, dressed in uniform, which shows he had a tattoo on his 
right arm.  

Buddy statements dated from July 2004 to December 2004 were 
submitted from the Veteran's fellow servicemen.  In July 2004, 
D.L.B. indicated that he served with the Veteran on the USS Long 
Beach and recalled that he had a tattoo.  In September 2004, J.R. 
noted he also served with the Veteran on the USS Long Beach and 
recalled that the Veteran had a tattoo on his right arm which 
took numerous surgeries to remove while on the ship.  In December 
2004, J.S., stated that he was a dental assistant on the USS Long 
Beach and knew that the Veteran had several operations to remove 
a tattoo from his arm.  In December 2004, R.L. stated that he 
served with the Veteran in the U.S. Marine Corps and can attest 
to the fact that the Veteran returned to the ship with a tattoo 
of a Marine Corps figure on his forearm, which took several 
surgeries to remove.  

In the Form 9 Appeal received in January 2005 and during the 
Board hearing in November 2008, the Veteran reiterated that 
during service he received a tattoo on his right arm and had it 
surgically removed during service.  

On VA examination in July 2008, the examiner indicated that the 
Veteran's hepatitis C was transmitted through occupational 
exposure and possibly contracted when he was exposed to blood in 
Vietnam.  During the examination, the Veteran reported having 
fatigue, confusion and memory loss, which the examiner noted were 
side effects to treatment for hepatitis C.  

An independent medical opinion in August 2008 includes tattoos 
and multiple sexual partners as major risk factors for hepatitis 
C.  The examiner noted that the Veteran incurred these risks and 
concluded that the Veteran's hepatitis C is at least as likely as 
not secondary to the tattoo in service, when he apparently 
received a tattoo on his right arm.  

In October 2004, the Veteran's private doctor, Dr. Lyons, 
indicated that while the exact etiology of hepatitis C was 
unclear, the Veteran denied using drugs and the only significant 
risk factors were the tattoo on his right arm during service and 
his service in Vietnam.  In October 2008 Dr. Lyons indicated that 
he has been treating the Veteran for hepatitis C for many years 
and it is far more probable than 51 percent that the hepatitis C 
is due to the Veteran's service in Vietnam.  In a letter dated in 
March 2010, Dr. Lyons concluded that based on a review of the 
Veteran's medical records, to include his service records, and 
his longitudinal care of the Veteran over the past several years, 
it is more likely than less likely that the tattoo he acquired on 
his right arm in service as well as his service in Vietnam were 
the source of his hepatitis C.  



Analysis

Although service treatment records do not show that the Veteran 
acquired a tattoo on his right arm during service, the entrance 
examination indicates he had a tattoo on his left arm.  The 
Veteran has submitted a photo of himself in service with a tattoo 
on his right arm and there is lay evidence from his fellow 
serviceman indicating he had a tattoo on his right arm in 
service.  The separation examination does not indicate a tattoo 
on the right arm, however the Veteran contends that the right arm 
tattoo was removed during service.  Service treatment records in 
November 2008 show that tattoos were excised from the arm, 
without specifying whether it was the right or left arm.  While 
the Veteran on his questionnaire in April 2003 indicated that he 
got a tattoo on his left shoulder during service, he has since 
clarified that he acquired a tattoo on his right arm during 
service and submitted competent lay evidence and a photo to 
substantiate this contention.  Based on the totality of the 
evidence the Board finds the Veteran's account of getting a 
tattoo on his right arm in service credible.  

Medical opinions, including opinions dated in April 2001, October 
2004, October 2008 and March 2010 relate the Veteran's hepatitis 
C to the tattoo he acquired in service.  As the evidence 
establishes that the Veteran acquired a tattoo in service, and 
medical opinions found a causal relationship between the 
Veteran's hepatitis C and the tattoo he received in service, the 
Board finds that hepatitis C is due to service.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for hepatitis C is warranted.






(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


